Archer, J.
delivered’the opinion of the court. By the second section of the act of 1788, ch. 40, all persons claiming such right to the confiscated lands in Cecil county, known by the name of the Nottingham Lands, as is described in that section, were entitled to patents, upon conforming to the terms prescribed by that act; and all persons claiming under them, were likewise entitled to patents. It appears that John Crawford was a settler on these lands, and entitled by license or agreement with the then proprietor of Pennsylvania, to an equitable right in the lands mentioned. A judgment was obtained against him by Rowland, one of the respondents, and the land of Crawford was sold under execution, when Rowland became the purchaser; and about the year 1790; after the -sale by the sheriff, obtained a patent therefor from the state, in his own name. The complainants filed this bill in Cecil county court as a court of equity, to compel Rowland to convey the lands thus patented, to them, alleging themselves to be the *54legal representatives of John Crawford; and also alleging an agreement on the part of Rowland to obtain a patent therefor, in the name of Crawford, and for his use and benefit, in corn sideration of being paid the debt, interest and costs, (his judgment against him.)
The answer positively denies the agreement; and the complainants establish by two witnesses the existence of an agreement to relinquish the claim and right of Roioland to the land, upon his being paid his debt, interest and costs, and the costs expended in obtaining the patent; and one of the witnesses states that the patent was obtained in pursuance of the agreement.
The patent having been obtained by Rowland, in his own name, in pursuance of the agreement, the allegation in the bill, that it was to be obtained by him in the name of Crawford, is disproved. In what manner-this patent was obtained by the respondent, no where appears. He could, by the terms of the law, only have' obtained it in his own name,- as a claimant under Crawford, and must have had an assignment of Crawford’s right to have come strictly arid legally within the term ‘claimant.” And giving to' the law of 1788 á just construction, it might be fair to presume, as Rowland obtained the patent in his own name, that Craioford did assign to him his right in the land, notwithstanding the allegations of the bill, which go to negative the idea of such an assignment. But he the means what they may, by which these lands were patented in the respondent’s name, we cannot presume that they were fraudulent. Fraud cannot be presumed; it must be deduced from facts and circumstances which warrant just conclusions, and legal inferences. If his obtention of the-patent was founded on an assignment of Crawford’s rights, we are bound to believe lhat such assignment was obtained upon a fair consideration, until the contrary is made appear.
This court conceive, that the agreement is destitute of the consideration which could give it legal efficiency. The respondent purchased these lands under an execution; and although at the time of the purchase, lands held by equitable title were not.liable to a seizure and sale under a fieri focias, yet by such a proceeding the respondent had in equity a right to have *55them appropriated to the payment of his debt, and a sale of them would have been decreed for that purpose. If then this equitable right existed to such an appropriation of these lands, what consideration passed for the promise to relinquish his-rights to them upon the payment of his debt? It is, manifestly, a mere gratuitous promise, which, however binding in point of morality, has not the force of legal obligation.
But giving to the agreement, in point of consideration, the most favourable interpretation which an interested mind could extract from the evidence which accompanies it, we are satisfied that no conveyance from the respondent can be decreed. It is, in terms, an agreement within the statute of frauds; and there is no testimony which will bring it within the range of those cases excepted from the operation of the statute by judicial determinations. The decree of the court below is therefore reversed, and this court will decree that the bill filed in this case shall be dismissed.
decree reversed, &e.